ALLOWANCE
Claims 1-8 are allowed.
	The prior art does not teach or suggest a ferritic stainless steel sheet having a sheet thickness of 5.0 to 12.0 mm comprising, in mass percent: C: 0.001 to 0.010%; Si: 0.01 to 1.0%; Mn: 0.01 to 1.0%: P: 0.04% or less; S: 0.010% or less; Cr: 10.0 to 20.0%; Ni: 0.01 to 1.0%; Ti: 0.10 to 0.30%: V: 0.01 to 0.40%: Al: 0.005 to 0.3%;  B: 0 to 0.0030%; Mo: 0 to 2.0%; BIRCH- STENARI, KOLASCH & BIRCH, LIIPMS\ )11S\ adApplication No.: NEWDocket No.: 6827-0132PI IS ICu: 0 to 0.3%; Mg: 0 to 0.0030%: Sn: 0 to 0.1 %; Sb: 0 to 0.1%; Zr: 0 to 0.1%; Ta: 0 to 0.1%; Nb: 0 to 0.1%; Hf: 0 to 0.1%; W: 0 to 0.1%; Co: 0 to 0.2%; Ca: 0 to 0.0030%; REM: 0 to 0.05%; and Ga: 0 to 0.1%, with the balance comprising Fe and unavoidable impurities, wherein in a steel micro-structure, on a cross section parallel to a rolling direction, an area ratio of structures each satisfying: major grain diameter / minor grain diameter being less than 5.0µm is 90% or more, and an average minor grain diameter of the structures is 55µm or less.  Further there is insufficient motivation for one of ordinary skill in the art to modify known steel sheet materials to conform to the claimed combination of compositional proportions and grain structure in sheets having a thickness of 5.0 to 12.0mm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784